Locher, J.,
concurring. I agree with the analysis provided by the majority opinion. By joining today’s majority I do not support the Littlefield holding. See Littlefield at 396, 6 OBR at 445, 453 N.E. 2d at 577 (Locher, J., dissenting).
The claimant in the cause sub judice slipped on ice in the parking lot controlled by her employer. The reason for her fall is clearly explained. Accordingly, there is no need for an “unexplained fall” analysis as was recently utilized in Waller v. Mayfield (1988), 37 Ohio St. 3d 118, 524 N.E. 2d 458.
I am also in agreement with Justice Douglas that the rule in the Walbom case “has proven confusing and unworkable.” Therefore, I join in the analysis provided by today’s opinion.